 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for Region 10, in writing, within 20 days fromthe receipt of this Decision,what steps the Respondent has taken to comply herewith 19"In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Boards, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in Truck Drivers&Helpers LocalUnion No.728, or in any other labor organization,by discriminatorily discharg-ing and refusing to reinstate any of our employees,or bydiscriminating in anyother manner in regard to their hire and tenure of employment or any terms orcondition of employment.WE WILLoffer to John C. Thomann reinstatement to his former or a substan-tially equivalent position,without prejudice to his seniority or other rights andprivileges,and we will make him whole for any loss of pay suffered as a resultof his discharge.WE WILLNOT in any manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations, tojoin or assist the above Union, or any other labor organization,to bargain col-lectively through representatives of their own choosing,and to engage in anyother concerted activities for the purpose of collective bargaining or other mutualaid and protection,or to refrain from any or all such activities.KEM DISTRIBUTING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if he is presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act,as amended,after the discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office,528 Peachtree-Seventh Building,50 Seventh Street NE.,Atlanta, Georgia, Telephone No. 526-5741.Rubber Rolls, Inc.andFrederick J. Anderson, an Individual.Case No. 6-CA-3382.April 20,1966DECISION AND ORDEROn February 7, 1966, Trial Examiner Thomas S. Wilson issued hisDecision in the above-entitled case, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaningof the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision.158NLRB No. 6. RUBBER ROLLS, INC.169Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.1[The Board adopted the Trial Examiner's Recommended Order.]1Footnote 4 of the Trial Examiner'sDecision states thatKelly admitted during thehearing that he "probably"called Anderson to his office during the 1964 union campaign.However,the record indicates only that Kelly admitted talking to Anderson during thisperiod.In the circumstances of this case,we deem it unnecessary to determine,as Respondentcontends we must, whether Anderson actually advocated,or otherwise enlisted employeesupport for, a strike because of the protracted nature of the collective-bargaining negotia-tions between the Respondent and the UnionIt is clear that one of the reasons whichmotivated Respondent to discharge Anderson was its receipt of a report that Andersonwas critical of the slowness of the negotiations and was advocating a strike.Respondentcontends that such action by Anderson would have been in derogation of the bargainingrepresentative's authority and that, therefore,such conduct was a dischargeable offense.However, if,as Respondent contends,there is no evidence that Anderson actually advocateda strike, its reliance on the report of Anderson's activity as a reason for dischargingAnderson is misplaced.SeeN.L.R.B. v.Burnup&Sima,Inc.,379 U.S. 21(1965).Moreover,on the facts of this case,it is apparent that conduct of the character reportedtoRespondent would not have been in derogation of the bargaining representative'sauthority.It is established on the record that the bargaining unit employees hadauthorized their representative to call a strike, and the report of Anderson'sactivityrevealed no more than that Anderson was soliciting employees to utilize the strike weaponin order to strengthen their bargaining representative'snegotiating posture ; there isabsolutely no indication that Anderson was opposed to any of the demands or negotiatingpositions taken by the Union or was seeking to gain additional bargaining objectives.Moreover,it is significant that the Union's negotiating committee,to whom Respondent'sofficials communicated the report of Anderson'sactivity,did not interpret Anderson'salleged activity as undermining their position or authority or interfering with the dis-charge of their responsibilities.A discharge because of an employer'sbelief that anemployee is engaging in union activity restrains and coerces employees'exercise of Sec-tion 7 rights and discourages union membership just as much as does a discharge basedon the employee's actual participation in such activities.Accordingly,we find, for thereasons stated by the Trial Examiner,that Anderson was discharged in violation ofSection 8(a) (1) and (3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge duly filed July 14, 1965, by Frederick J. Anderson,an individual,the General Counsel of the National LaborRelations Board,hereinafter called theGeneral Counsel1 and the Board, respectively, by theRegional Directorfor Region 6(Pittsburgh,Pennsylvania), issued its complaint dated September30, 1965, againstRubber Rolls,Inc., hereinafter called the Respondent.The complaintalleged thatthe Respondent had engaged in, and was engaging in, unfairlabor practicesaffectingcommerce within the meaning of Sections 8(a)(1) and(3) and2(6) and (7)of theLabor Management RelationsAct, 1947, asamended,herein called the Act.Copiesof the charge,the complaint,and notice of hearing thereon,were duly serveduponthe Respondent.1 This term specifically includes the attorney appearing for the General Counsel. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent duly filed its answer admitting certain allegations of the complaint butdenying the commission of any unfair labor practicesPursuant to notice,a hearing thereon was held in Pittsburgh,Pennsylvania, onDecember 6 and 7,1965, before Trial Examiner Thomas SWilsonAll partiesappeared at the hearing, were represented by counsel and afforded full opportunityto be heard,to produce,examine, and cross examine witnesses and to introduceevidence material and pertinent to the issuesAt the conclusion of the hearing shortoral arguments were made by General Counsel and RespondentBriefs have beenreceived from the same parties on January 24, 1966Upon the entire record in the case2ind from my observation of the witnesses, Imake the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTRubber Rolls, Inc , a Pennsylvania corporation, is engaged in the manufacture,sale, and service of rubber covering and lining for pipes, tanks, and fittings at itssole plant in Meadowlands, PennsylvaniaDuring the 12 month period immedi-ately preceding the issuance of this complaint, Respondent recersed goods and prod-ucts valued in excess of $50,000 from points directly outsiae the Commonwealth ofPennsylvaniaThe complaint alleged, the answer admitted and I find that Respondent at all timesmaterial herein was engaged in commerce within the meaning of the ActIITHE LABOR ORGANIZATIONS INVOLVEDInternationalMolders' and Allied Workers of North America, AFL-CIO, andIndependent Rubber Union are labor organizations admitting into membershipemployees of RespondentIIITHE UNFAIR LABOR PRACTICESA The factsThe facts here are clear, simple, and, except for certain relatively unimportantconversations, not in disputeThe law of this case appears equally clear and wellsettledFrederick JAnderson was first employed by Respondent in March 1960 as asandblaster at $1 50 per hourShortly thereafter Anderson became the operator ofthe roll wrapping machine, and, when discharged on July 13, 1965, was earning$2 35 per hour at that jobAnderson's job as the wrapper in Respondent's plant was an important positionAfter the roll builder has coated the core or pipe to a certain specified depth inrubber according to specifications given him, the built-up core passes to the wrap-per whose duty it is to wrap that core under a certain number of cloth wrappingsplaced over the core at a certain tensionWhen Anderson finished his job, thewrapped core is cured, I e the rubber hardenedAfter curing, the core is unwrappedand goes to the grinder who grinds off the wrapping marks and brings the pipe orcore to the specified diameter, at which point the core is ready for shipment to thecustomer It is thus important for the wrapper to know that the builder has built thecore to a sufficient diameter and that he, the wrapper, has correctly wrapped thebuilt-up core under sufficient tension for the curing processIn the event that thediameter at the end of the build up process is insufficient, then the grinding processmay bring the diameter down below the ordered size of the roll and it thus becomeseither scrap or has to be rebuilt In the event of insufficient wrappings or insuffi-cient tension, then the rubber on the core may peel, which again requires the workto be redone In other words, Anderson's wrapping job was, in fact, importantPrior to his discharge in 1965 Anderson had steadily performed this work for aperiod of more than 4i yearsIn 1960 a local of the Teamsters Union was certified as the exclusive bargainingrepresentative of Respondent's employeesIn reference to this Plant ManagerRobert M Junker testified that Anderson "was very active in union activity and hewas a leader on one union activity or union action with the Teamsters " In addi-tion to actively assisting in the organization for the Teamsters, Anderson became amember of the Teamsters' negotiating committee at that time2 On January 19 1966 the parties entered into a stipulation to correct the recordI hereby order said stipulation admitted as Trial Examiner's Exhibit 1 and the recordcorrected in accordance therewith RUBBER ROLLS, INC.171After a number of fruitless negotiationsessionsbetween the Teamsters andRespondent represented by Junker and Frank M. Kelly, Respondent's president, theUnion believing that Respondent was not bargaining in good faith, went out on strikefrom January 9 to May 24, 1961, when the employees unconditionally applied forreinstatement and were so reinstated. It also ended the Teamsters' representationof theemployees as of that time.In 1963 the Teamster Local wrote each of Respondent's employees in an effort toreactivate interest in that union. Junker saw the letter.Anderson was called to theoffice and warned that if he had anything to do with this, he was "on his way out." 3In the latter part of 1964 Anderson and some of the other employees went to theMolders Union, received application cards, and began an organizing campaign amongthe employees on behalf of the Molders. In October 1964 the Molders filed a peti-tion fora unit ofthe production and maintenance employees of Respondent.Alabor organization known as the Independent Rubber Union contested the petition,and on April 21, 1965, won the Board-conducted election and was duly certified asthe representative of those employees.Again during this campaign Anderson was called to the office and informed that,ifRespondent found that he had anything to do with the matter, he was on his wayout4Negotiations between the Independent Rubber Union and Respondent began inMay and continued through the middle of July 1965.Sometime in May the Independent Rubber Union's president, discouraged overthe progress of the negotiations, called a meeting of that union at which a strikevote was unanimously passed by the membership.Anderson, who had joined theIndependent after its certification, attended the meeting and voted but was otherwisesilent.By the end of June 1965, Anderson had become critical about the slowness of thenegotiations and because they had become so protracted.Respondent received areport to this effect and to the effect that Anderson was advocating a strike.All parties agreed that during the last three negotiation sessions Anderson's namewas mentioned, onceat least inregard to a 5-cent-per-hour wage increase.At theselastmeetingsKelly and Junker remarked that Anderson was a "troublemaker" andhad caused trouble year after year.5At one of these meetings Respondent inquiredof the Union as to what the Union's reactionwould be if Respondent dischargedAnderson .6On July 9 Respondent and the Independent reached ameetingof theminds onthe terms of a contract.On July 9 also Kelly and Junker decided to discharge Anderson.Regarding the reasons for the discharge, Junker testified as follows:... But, [the] primary [reasons for the discharge] would be the work perform-ance [of Anderson] and the accumulation of work performance and then, thesecondary [reasonfor the discharge] or I don't knowthe straw that broke myback on this man[Anderson] was when our negotiating committee walked inand said Fredis causingtrouble and inciting the thought of strike in the men'sminds.My gosh, all the time that I put up with it because of this element ofhe isa union manand I recognized it.And, this snowballing and accumulationof these little lack of respect on his part for our problems and management'sproblems on his work. Those are the primary things.7On July 13, about 5 minutes before the end of the workday, Junker called Ander-son intohis office where he told Anderson he was going to have to let Anderson gobecause he did not get along with the men and refused to talk to the Company,because of falsification in his 1960 application for employment and because of hiswork record.Denying these accusations, Anderson left the building.8Kelly admitted that he "probably" did call Anderson to his office at this time*Kelly admitted that at this time he "probably" did call Anderson to his office, thatAnderson always denied to him that he was active for a union and denied any knowledgethat Anderson was active on behalf of the Molders. In the light of Junker's admissionthat he knew that Anderson was "very active" in union matters, this testimony is un-believable.Accordingly I must credit the testimony of Anderson.5 Both Kelly and Junker denied having made any such remark.eNeither Kelly nor Junker denied that this inquiry was made7Following this answer Junker testified in answer to Respondent's counsel as follows:Q. You did say you wouldn't have fired him for that reason only?A. Absolutely I wouldn't.That is the inciting, stirring up the men. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnderson returned the following day and asked Junker to give him the reason forhis discharge.On this occasion Junker refused to give him any reason for thedischarge.Anderson has never been reinstated.B.ConclusionsIn the light of the Junker testimony that Anderson's union activity was "the strawthat broke the camel's back" in the July 9 decision to discharge him, there can beno doubt but that that union activity was definitely a factor motivating the actioncomplained of here,even though Junker did refer to it as a "secondary"reason andalso that the decision to discharge was not taken for that reason"only."Indeed,even in the absence of that admission,the facts here require the findingthat Anderson's known union activities were at least"a" significant motivating fac-tor, if not "the" motivating factor, in the discharge of Anderson.During oral argument and in its brief Respondent argued that the instant case isone of "mixed motives"; i.e., some valid reasons justifying a discharge for cause plus"the straw that broke the camel'sback,"Anderson'sunion activities.Under thefacts in evidence here,however,I cannot agree.At the hearing,in order to prove a discharge for cause,Junker explicated thefollowing reasons for the discharge:(1)On Anderson's March 14, 1960, job application form for employment withRespondent,Anderson stated that he had sustained no "injuries"and had no"physi-cal defects."Respondent produced evidence,or made an offer of proof,that during his 1948 to1952 employment with Weirton Steel Company Anderson had suffered an injurycausing muscle spasms in thebackand had collected some compensation therefor in1950.The discovery of this alleged falsification was made by Respondent in 1963when,as Junker testified:A. His[Anderson's]work at this time had been under question,measuringdiameters he was not recording.I know he had been in the union, activities upto that period.It was an effort to see what other points there were on this manthat were wrong.It thus appears from this testimony that even as early as 1963 Respondent was seek-ing some reason to discharge this active union man.However,this "falsification,"if such it be, discovered at least by 1963 hardly qualifies as a motivating factor forthe discharge of Anderson in July 1965.(2)Anderson incorrectly reported the clock time during which he wrapped cer-tain rolls on his job timecards.These errors occurred twice, once in 1962 and again on December 7, 1964.Oneach occasion Anderson was requested to keep more accurate hourly records. Twosuch minor mistakes in a 41/2-year career hardly indicate a cause for the precipitousdischarge in July 1965.The undisputed evidence was that such errors had been madequite frequently by others without penalty. It does indicate that Respondent wasscraping near the bottom of the barrel in seeking a "cause" for discharge.(3)Anderson continuously failed to record the diameters of the rolls on theorder sheet after they were built but before they were wrapped.The evidence indi-catesthat Anderson never recorded such measurements on the worksheets duringhis whole 41h years on the job although he did measure the rolls prior to wrapping.Anderson maintained that he was never ordered to record such diameters.Accord-ing to Junker, written reprimands for such failures were found in Anderson's person-nel file, memorandadatedMay 29, 1962; August 17, 1962; September 3, 1963;December 4 and 11, 1963, and finally on August 20, 1964. In the discharge inter-view of July 13, 1965, Junker spoke of only nine rolls made by Anderson which hadto be junked because they were undersized, the only reason for having a record ofdiameters made by Anderson. It almost seems that this failure to record either wasno dereliction of duty or had been condoned by July 1965, especially as Junkermentioned only nine rolls spoiled during this 41/2-year period which were attributableto this alleged failure.This is particularly so when it is recalled that on May 3, 1965,Anderson received a 15-cent per hour raise in pay despite this alleged dereliction.(4) In making an application for a C.I.T. auto purchase loan in 1965, Andersonfalsely stated that he was earning $150 per week.Junker testified that he received this information over the telephone from someunnamed employee of C.I.T.Actually Anderson was earning$176 every 2 weeks.As the loan application was not produced at the hearing nor did any C.I.T. employeetestify, this whole contention could be dismissed as being pure hearsay. It is also RUBBER ROLLS, INC.173possible that Junker misheard or misunderstood the telephone conversation.Fur-thermore,even if true,the only person with a valid objection to such alleged falsifi-cation was C.I.T. It certainly created no justifiable reason for Respondent to dis-charge Anderson.(5)On June 30,1965,Anderson was responsible for three rolls for PittsburghPlate Glass having peeled because of improper wrapping.On this occasion when Junker spoke to Anderson about these rolls, Andersoninformed him that the wrapping machine "was acting up" and that he, Anderson,had already reported this matter to Plant Superintendent Creps.As Creps was notcalled as a witness by Respondent,the inference arises that his testimony would havedone Respondent no good.Despite this Junker further testified that his opinion that Anderson was responsi-ble for these three rolls was subsequently confirmed at a time after Creps hadrepaired the machine by a statement of an unnamed employee who did not work onthe machine.This, also,is pure hearsay as well as being pure speculation.Obviously these five cited "causes" for the discharges of Anderson, taken sepa-rately or as a package, did not cause the discharge of Anderson on July 13, 1965.Each and every one of them was either stale, unimportant,condoned,or pure hear-say or speculation.In fact,separately and together,they bear the earmarks of long-forgotten incidents dredged up-from the bottom of the barrel as pretexts for thedischarge in order to cover up the fact that the actual reason for the discharge ofAnderson on July 13 was the one which "broke the camel's back," to wit, his unionactivities and his protected activity in suggesting a strike in order to hurry up theprotracted negotiations then underway between Respondent and the ,IndependentRubber Union.Nor can Respondent maintain that it discharged Anderson because his actions werein derogation of the certified bargaining agent for the simple reason that Andersonwas merely advocating the use of the strike weapon to assist the negotiations, aweapon, incidentally, which had theretofore been unanimously passed by the Inde-pendent Rubber Union itself.It is quite clear from Junker's testimony that but for the "straw" of his unionactivities,both past and present, Anderson would not have been discharged onJuly 13, because of any or all of the above-alleged derelictions of duty.The 41/2-yearhistory had proved them insufficient for that purpose and so why did they becomesufficient for such discharge on July 13-but for his union activities which admit-tedly had broken the camel's back.Accordingly, I must, and hereby do, find that Respondent discharged Frederick J.Anderson on July 13, 1965, because of his union and concerted activities in viola-tion of Section 8(a) (3) and (1) of the Act.Even if, as contended by Respondent, this could be considered to be a true "mixedmotivation"case, the result would be the same.The general rule in mixed motivecases well stated inN.L.R.B. v. Whitin Machine Works,204 F. 2d 883, 885 (C.A. 1) :In order to supply a basis for inferring discrimination,it is necessary to showthat one reason for the discharge is that the employee was engaging in protectedactivity.It need not be the only reason but it is sufficient if it is a substantialor motivating reason, despite the fact that other reasons may exist. SeeN.L.R.B.v.Electric City Dyeing Co.,3 Cir., 1950, 178 F. 2d 980;Edward G. Budd Mfg.Co. v. N.L.R.B., 3Cir., 1943, 138 F. 2d 86, 90, 91,-certificate denied, 1944, 321U.S. 778....A more recent case to the same effect isN.L.R.B. v. Elias Brothers Big Boy, Inc.,325 F. 2d 360, 366 (C.A. 6), where the court said:Although there is evidence in the record that the services of both of theseemployees had been unsatisfactory in many respects, they were kept on the pay-roll for a period of months and their work apparently became intolerable onlyafter they had joined the union. SeeN.L.R.B. v. Electric City Dyeing Co.,178F. 2d 980, 983 (C.A. 3).See alsoN.L.R.B. v. Barberton Plastics Products, Incorporated,354 F. 2d 66(C.A. 6), where the court states the general rule:In determining this question, we apply the well-settled rule that if Hetrick'sdischarge was motivated wholly or even in part by his union activity, it wasillegal despite the existence of adequate cause for firing him.Wonder StatesMfg. Co. v. N.L.R.B.,331 F. 2d 737, 55 LRRM 2814 (C.A.6); N.L.R.B. v.Elias Brothers Big Boy, Inc.,325 F. 2d 360; 366, 54_LRRM 2733 (C.A. 6). 174DECISIONS OF NATIONALLABOR RELATIONS BOARD-Also see the case ofFilm Inspection Service, Inc.,144 NLRB 1040, 1042.Accordingly even under the above assumption, I would be forced to find that"the straw that broke the camel's back" was "a substantial or motivating reason" forAnderson's discharge and hence the discharge still was in violation of Section 8(a) (3)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operation of the Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and that it take cer-tain affirmative action designed to effectuate the policies of the Act.Ithaving been found that Respondent discriminated in regard to the hire andtenure of employment of Frederick J. Anderson by discharging him on July 13, 1965,I will recommend that Respondent offer him immediate and full reinstatement to hisformer, or substantially equivalent, position without prejudice to his seniority orother rights and privileges and make him whole for any loss of pay he may havesuffered by reason of said discrimination against him by payment to him of a sumof money equal to that which he would have earned as wages from the date of thediscrimination to the date of his reinstatement, less his net earnings during suchperiod, in accordance with the formula set forth in F. W.Woolworth Co.,90 NLRB289, with interest thereon at 6 percent per annum. Because of the type of unfairlabor practices engaged in by Respondent, I sense an opposition to the policies ofthe Act in general, and hence deem it necessary to order the Respondent to ceaseand desist from, in any manner, infringing upon the rights guaranteed its employeesin Section 7 of the Act.CONCLUSIONS OF LAW1. InternationalMolders' and Allied Workers Union of North America, AFL-CIO, and Independent Rubber Union are labor organizations within the meaning ofSection 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of FrederickJ.Anderson on July 13, 1965, thereby discriminating in regard to his hire and tenureof employment and discouraging union membership and activities among its employ-ees,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) and (1) of the Act.3.By threatening Frederick J. Anderson with discharge for engaging in union andconcerted activities,Respondent has interfered with, restrained, and coerced itsemployees in violation of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, I recommend that Respondent, Rubber Rolls, Inc.,Pittsburgh, Pennsylvania, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging union membership and union and concerted activities by dis-criminating in regard to the hire and tenure of employment of any of its employees,or by discriminating in any other manner in regard to any term or condition of theiremployment, in order to discourage membership or activities therein.(b) Interfering with, restraining, or coercing its employees in any way in orderto discourage union membership or concerted activities among its employees.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer to Frederick J. Anderson immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or other rightsand privileges and make him whole in the manner set forth in the section of thisDecision entitled "The Remedy." RUBBER ROLLS, INC.-175(b) Post at Respondent's plant in'Pittsburgh, Pennsylvania, copies of the attachednoticemarked "Appendix;"'s- Gogies of said-notice, to be furnished by theRegionalDirector for Region 6, shall, upon being duly signed by Respondent's representative,be posted by it immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto employeesare customarily posted.Reasonable steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or covered by any othermaterials.(c) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnelrecords and reports, and all other records necessary to analyze theamount ofbackpay due under the terms of thisDecision.(d)Notifythe RegionalDirector for Region 6, in writing, within 20 days fromthe date of the receipt of thisDecision,what steps Respondent has taken to complywith theforegoingrecommendations .9I furtherrecommendthat unless within 20 days from the receipt ofthisDecisionRespondenthas notified the said Regional Director that it will comply with the fore-going recommendations, the Board issue an Orderrequiring Respondentto take theaforesaid action.8In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words "a Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals, Enforcing an Order,"shall be substituted for the words "a Decisionand Order."8In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage union membership and activities or concerted activi-ties on behalf of any labor organization of our employees by discriminating inregard to the hire and tenure of employment or any other term or condition ofemployment of our employees because of such affiliation or activity.WE WILL offer Frederick J. Anderson immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority orother rights and privileges and will make him whole for any loss of pay he mayhave suffered by reason of the discrimination practiced against him together withinterest thereon at 6 percent per annum.WE WILL NOT in any like or similar manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization, to form labororganizations, to join or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in any other con-certed activities for the purposes of collective bargaining or other mutual aid orprotection or to refrain from any or all such activities except to the extent thatsuch may be effected by an agreement requiring membership in a labor orga-nization as authorized in Section 8(a)(3) of the Act, as amended.RUBBER ROLLS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1536Federal Building, 1000 Liberty Avenue, Pittsburgh, Pennsylvania, Telephone No.644-2969.